Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose                          FILED
of establishing the defense of res                             Jan 31 2013, 9:01 am
judicata, collateral estoppel, or the law
of the case.                                                          CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

JEFFREY G. RAFF                                   GREGORY F. ZOELLER
Fort Wayne, Indiana                               Attorney General of Indiana

                                                  MICHELLE BUMGARNER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MELVIN SANDERS,                                   )
                                                  )
        Appellant-Defendant,                      )
                                                  )
               vs.                                )       No. 02A03-1206-CR-262
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Plaintiff.                       )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Frances C. Gull, Judge
                              Cause No. 02D05-1111-MR-9


                                       January 31, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                      Case Summary

       Melvin Sanders appeals his sixty-year sentence for murder. We affirm.

                                           Issue

       Sanders raises one issue, which we restate as whether his sentence is

inappropriate.

                                           Facts

       On September 7, 2011, Sanders got into an argument with his cousin, Eric

Robinson, at an apartment complex in Fort Wayne. The two agreed to go downstairs and

settle things. Sanders armed himself with a knife, which he hid in the waistband of his

pants. Shortly after a fistfight began, Sanders stabbed Robinson multiple times, causing

injuries that resulted in Robinson’s death on September 18, 2011.

       On November 3, 2011, the State charged Sanders with murder. On May 5, 2012,

the morning of trial, Sanders pled guilty to the charge. Following a hearing, the trial

court sentenced to Sanders to sixty years. Sanders now appeals.

                                         Analysis

       Sanders argues that his sixty-year sentence is inappropriate in light of the nature of

the offense and his character. Indiana Appellate Rule 7(B) permits us to revise a sentence

authorized by statute if, after due consideration of the trial court’s decision, we find that

the sentence is inappropriate in light of the nature of the offenses and the character of the

offender. Although Rule 7(B) does not require us to be “extremely” deferential to a trial

court’s sentencing decision, we still must give due consideration to that decision.

Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We also understand and

                                             2
recognize the unique perspective a trial court brings to its sentencing decisions. Id.

“Additionally, a defendant bears the burden of persuading the appellate court that his or

her sentence is inappropriate.” Id.

       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and myriad other factors that come to light in a given

case. Id. at 1224. When reviewing the appropriateness of a sentence under Rule 7(B),

we may consider all aspects of the penal consequences imposed by the trial court in

sentencing the defendant, including whether a portion of the sentence was suspended.

Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).

       Sanders argues that the nature of the offense does not warrant the enhancement of

the advisory sentence for murder, which is fifty-five years. We disagree. Sanders and

Robinson had a history of friction between them and decided to “settle things”

downstairs. Guilty Plea Tr. p. 28. Sanders took a knife, which he hid in the waistband of

his pants, with him to the fight. After Robinson and Sanders each threw a punch, Sanders

became upset and stabbed Robinson multiple times. Sanders then fled from the building

and hid the knife. Although Sanders returned and stayed with Robinson until police

                                            3
arrived, he told police that Robinson was suffering from an asthma attack. Because

Sanders took a knife to a fist fight, we are not convinced that the sixty-year sentence is

inappropriate in light of the nature of the offense.

       We are also not convinced that the sentence is inappropriate given Sanders’s

character. Although Sanders pled guilty, reducing the possible criminal exposure of a

third man who was involved in fight, and accepted responsibility for his actions, his

guilty plea is tempered by the fact that he did not plead guilty until the morning of trial.

Further, Sanders, who was twenty years old at the time of sentencing, had juvenile

adjudications for what would have been Class C felony burglary if committed by an adult

and Class B felony burglary if committed by an adult. He also has a misdemeanor

conviction for possession of alcohol. His criminal history also includes several other

arrests as a juvenile, an outstanding felony warrant in Illinois, and several probation

violations. This criminal history shows that Sanders has been unable or unwilling to

conduct himself in accordance with the law. Accordingly, Sanders has not established

that his sixty-year sentence is inappropriate in light of the nature of the offense and his

character.

                                         Conclusion

       Sanders has not shown that his sentence is inappropriate. We affirm.

       Affirmed.

BAKER, J., and RILEY, J., concur.




                                              4